Citation Nr: 1731709	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or being housebound, to include for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, and also had subsequent Reserve service.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in July 2015; the transcript is of record.

In January 2016 and October 2016, the Board remanded the SMC issue.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss, rated 10 percent disabling and tinnitus, rated 10 percent disabling.

2.  The Veteran's combined evaluation was 20 percent from October 19, 2007 and has been 10 percent since August 14, 2015.

2.  Due to the Veteran's service-connected bilateral hearing loss and tinnitus, the evidence does not establish that the Veteran is unable to perform the basic functions of self care and is so helpless as to be in need of the regular aid and attendance of another individual.


CONCLUSIONS OF LAW

The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance for the Veteran and his spouse have not been met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2002); 38 C.F.R. §§ 3.350(i), 3.351(a)(2), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As explained below, the initial criteria for a SMC for the Veteran or his spouse are not met, and the facts as they stand have not been disputed.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); see also VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, the Board will proceed to the merits.

In July 2010, the Veteran submitted VA 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance asserting that his spouse was in need of regular aid and attendance due to symptoms associated with suffering from strokes.  07/26/2010 VA 21-2689 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  In January 2011, the RO denied SMC for the Veteran's spouse.  01/20/2011 Notification Letter.  In an April 2013 rating decision, the RO denied entitlement to SMC for the Veteran.  In his April 2013 Notice of Disagreement, the Veteran asserted that he was seeking this benefit for his spouse.  04/16/2013 Notice of Disagreement.  Despite this, the December 2013 Statement of the Case and February 2015 and May 2016 Supplemental Statements of the Case only addressed whether the Veteran was entitled to SMC based on the need for A&A/Housebound.  In a November 2016 Supplemental Statement of the Case, the RO adjudicated whether the Veteran's spouse was entitled to SMC based on the need for A&A/Housebound.

The Board finds that SMC based on the need for A&A or due to being housebound is not warranted for either the Veteran or his spouse as the initial criteria is not met for entitlement to this benefit.  Initially, the Veteran has not claimed entitlement to SMC on his behalf; and, the criteria are not met per 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.352(a).  Such provisions consider the need for A&A based on the Veteran's service-connected disabilities, and service connection is only in effect for bilateral hearing loss and tinnitus, both rated 10 percent disabling.  

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 
100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Again, the Veteran does not have a service-connected disability ratable at 60 percent, and the relevant evidence does not show that the Veteran is permanently housebound due to his bilateral hearing loss.  See, e.g., March 2014 VA audio examination report (responding "no" to the question of "Does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work").  Thus, there is no basis for an award of SMC for the Veteran due to the need for A&A or due to being housebound.  

With regard to the criteria for establishing SMC for his spouse, the initial criteria is not met for entitlement to this benefit.  Any veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115 (emphasis added).  Under 38 C.F.R. § 3.351(a)(2), this SMC is payable to a veteran by reason of the spouse's need for aid and attendance.  The Veteran's service-connected disabilities are not singly rated at 30 percent or combine to 30 percent, the initial criteria for establishing entitlement to SMC for his spouse is not established.  38 U.S.C.A. § 1115.  Thus, entitlement to SMC must be denied as a matter of law.  


ORDER

SMC based on the need for A&A or being housebound, to include for the Veteran's spouse, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


